     Case 1:18-cv-00525-DAD-JLT Document 58 Filed 08/07/20 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    CARL HARRISON,                                 Case No. 1:18-cv-00525-DAD-JLT (PC)

12                       Plaintiff,                  ORDER DENYING PLAINTIFF’S
                                                     MOTION TO VACATE VOLUNTARY
13           v.                                      DISMISSAL OR ENFORCE
                                                     SETTLEMENT AGREEMENT
14    RODREGUEZ, et al.,
                                                     (Doc. 54)
15                       Defendants.
16

17          Before the Court is Plaintiff’s motion to vacate the parties’ voluntary dismissal of this

18   matter or enforce the parties’ settlement agreement. (Doc. 54.) For the reasons set forth below, the

19   Court denies the motion.

20     I.   PROCEDURAL HISTORY

21          The parties participated in a settlement conference before the undersigned on July 10,

22   2019. (Doc. 48.) At the conference, the parties reached a settlement and placed the terms of their

23   agreement on the record. (Id.) On July 12, 2019, the Court issued an order restating the terms of

24   the settlement agreement that were placed on the record. (Doc. 49.)

25          On August 1, 2019, the parties filed a stipulation for voluntary dismissal with prejudice

26   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) (Doc. 52), which terminated this case

27   by operation of law, see Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1078 (9th

28   Cir. 1999). The Court issued an order closing this case on August 5, 2019. (Doc. 53.)
     Case 1:18-cv-00525-DAD-JLT Document 58 Filed 08/07/20 Page 2 of 6


 1           On June 15, 2020, Plaintiff filed the present motion. (Doc. 54.) Defendants filed an

 2   opposition on July 8, 2020. (Doc. 55.) Plaintiff filed two replies to the opposition on July 27 and

 3   August 3, 2020. (Docs. 56-57.) Although Defendants’ opposition was untimely, and Plaintiff’s

 4   second reply was untimely and unauthorized, see Local Rule 230(l), the Court considers each of

 5   the parties’ filings.

 6    II.    PLAINTIFF’S MOTION

 7           According to the terms of the parties’ settlement agreement, Defendants agreed to pay

 8   Plaintiff $2,750 and provide him a number of items from the prison’s inventory of confiscated or

 9   abandoned property. (Doc. 49 at 1-2; Doc. 55-1 at 5-6.) In his motion, Plaintiff states that he
10   received two settlement checks covering the $2,750 on January 15, 2020. (Doc. 54 at 2.) He

11   alleges that Defendants improperly charged him fees against these settlement proceeds and “tried

12   to cover up these charges by refusing to alert Plaintiff of his settlement checks[’] arrival, … in

13   breach of the settlement agreement.” (Id. at 1.) $2,200 of the settlement proceeds went to

14   restitution fees, $104.76 went to administrative costs, $50 covered the costs of legal materials,

15   $49 covered the costs of a damaged mattress, and $440 went to filings fees for cases in which

16   Plaintiff proceeded in forma pauperis. (Id. at 2-3, 6-7.)

17           Plaintiff contends the settlement agreement was unlawful “because it was based on

18   misinformation which made Plaintiff unable to come to an intelligent” decision. (Id. at 3.) He

19   states that he was never “told that he would have to pay $110… for each federal case he owed on,
20   and that he could be liable … to pay old legal copy costs, mattress fee.” (Id.) Plaintiff also

21   contends that the in forma pauperis statute is unconstitutionally vague. (Id.) He argues that he

22   “should have only been charged 20 percent of his settlement check[s],” instead of being charged

23   $110 for each of the four cases for which he owed a filing fee. (Id. at 4, 5.)

24           Plaintiff also alleges that he reached an agreement with defense counsel that, after his

25   outstanding restitution obligations were deducted, the remainder of his settlement proceeds would

26   be sent to an outside party instead of deposited into his inmate trust account. (Doc. 56 at 2, 3;
27   Doc. 57 at 1). Lastly, Plaintiff alleges that his “medical conditions made him incapable of

28   competently handling a settlement process.” (Doc. 54 at 4, 5.)

                                                        2
     Case 1:18-cv-00525-DAD-JLT Document 58 Filed 08/07/20 Page 3 of 6


 1   III.    DISCUSSION

 2           Plaintiff requests a new settlement hearing or, in the alternative, an additional $2,000 from

 3   Defendants. (Doc. 54 at 5.) The Court construes this request as either (1) a motion for relief from

 4   a final order or proceeding pursuant to Federal Rule of Civil Procedure 60, i.e., a motion to vacate

 5   the parties’ voluntary dismissal and reopen this case, or (2) a motion to enforce the settlement

 6   agreement.

 7                a. Motion for Relief from a Final Order or Proceeding

 8           Under Federal Rule of Civil Procedure 60, “the court may relieve a party … from a final

 9   judgment, order, or proceeding for the following reasons: (1) mistake, inadvertence, surprise, or
10   excusable neglect; (2) newly discovered evidence . . . ; (3) fraud . . . , misrepresentation, or

11   misconduct by an opposing party; (4) the judgment is void; (5) the judgment has been satisfied,

12   released, or discharged; . . . or (6) any other reason that justifies relief.” Fed. R. Civ. P. 60(b).

13           The Court finds no justification for relief based on any of the enumerated grounds.

14   Plaintiff contends that Defendants committed fraud or misconduct by charging him costs and fees

15   against his settlement proceeds (Doc. 54 at 1), but there is no evidence of this. At the settlement

16   conference, “plaintiff acknowledged on the record that [his settlement of $2,750] will be reduced

17   by deductions to cover restitution balances, other financial obligations ‘on the books’ of the

18   CDCR for plaintiff and to cover administrative fees and costs.” (Doc. 49 at 2.) The Court

19   reiterated this acknowledgement in the order it served on Plaintiff after the settlement conference.
20   (Id.) Moreover, the settlement agreement itself provides that CDCR would deduct from Plaintiff’s

21   settlement proceeds “any amounts owed … under a restitution fine or order, including any

22   administrative fees related to such amounts.”1 (Doc. 55-1 at 4.)

23           Additionally, none of the terms stated on the record provided that Defendants would

24   notify Plaintiff when they deposited his settlement checks, or that the balance of his settlement

25   proceeds after restitution obligations were deducted would be sent to an outside party. (See Doc.

26   49). And no such terms are provided in the settlement agreement itself. (See Doc. 55-1.) Rather,
27
     1
      CDCR deducted an administrative fee of 5 percent of the restitution payment of $ 2,095.24, which equals $104.76.
28   (Doc. 54 at 6; Doc. 55-2 at 2.) The deduction of the administrative fee and the fee amount comport with state law.
     See Cal. Penal Code § 2085.8(c).
                                                               3
     Case 1:18-cv-00525-DAD-JLT Document 58 Filed 08/07/20 Page 4 of 6


 1   the settlement agreement states, “[i]f the settlement amount exceeds the restitution amounts and

 2   fees, the excess balance shall be made by check to Plaintiff’s inmate trust account.” (Id. at 5.)

 3   Plaintiff’s contention that he settled this case based on fraud or misinformation is therefore not

 4   supported by the record.

 5           Plaintiff also provides no evidence that his medical condition or medications made him

 6   incapable of competently participating in the settlement conference, aside from his self-serving

 7   statement to the contrary. Plaintiff attaches documents to his motion regarding his immunization

 8   history, medical conditions, prescribed medications, and medical and dental appointments, as well

 9   as educational materials on cirrhosis. (Doc. 54 at 10-21.) None of these documents provide
10   evidence that Plaintiff was incompetent to participate in the settlement conference on July 10,

11   2019. For example, the medications listed in the records were all prescribed in December 2019 or

12   later. (See id. at 11-13.)

13           Moreover, as stated above, the Court issued an order that provided Plaintiff with the key

14   terms of the parties’ agreement before he signed the stipulation for voluntary dismissal on July

15   26, 2019. (See Docs. 49, 52.) At no point did Plaintiff assert that he was incapable of making an

16   informed settlement decision due to any medical condition or medications, that is, until he filed

17   the present motion a year later challenging the charges to his inmate trust account.

18           Plaintiff also contests the withdrawal of filing fee payments from his trust account for the

19   cases in which he proceeded in forma pauperis. (Doc. 54 at 4, 5.) As an initial matter, the filing
20   fee obligations and payment amounts are mandatory. See, e.g., Soares v. Paramo, No. 3:13-cv-

21   02971-BTM-RBB, 2018 WL 5962728, at *2 (S.D. Cal. 2018); Cartwright v. Sparks, No. 1:94-cv-

22   06044-AWI, 2012 WL 394175, at *1 (E.D. Cal. 2012); Adams v. Maricopa Cty. Sheriff's Office,

23   No. 2:10-cv-01558-PHX-RCB, 2010 WL 4269528, at *1-2 (D. Ariz. 2010). The in forma

24   pauperis statute provides that prisoners “shall be required to pay the full amount of a filing fee,”

25   and the “court shall assess and … collect … an initial partial filing fee of 20 percent” of the

26   average monthly deposits or average monthly balance in the prisoner’s trust account. 28 U.S.C. §
27   1915(b)(1) (emphasis added). Additionally, “the prisoner shall be required to make monthly

28   payments of 20 percent of the preceding month’s income.” Id. § 1915(b)(2) (emphasis added).

                                                        4
     Case 1:18-cv-00525-DAD-JLT Document 58 Filed 08/07/20 Page 5 of 6


 1          The Court does not find that the in forma pauperis statute is unconstitutional vague with

 2   respect to payment amounts. As described above, the statute is specific. The Supreme Court has

 3   also addressed whether filing fees from multiple cases should be assessed against an inmate

 4   sequentially or simultaneously pursuant to section 1915(b). In Bruce v. Samuels, the plaintiff “had

 5   previously incurred filing-fee obligations in other cases and maintained that the monthly filing-

 6   fee payments for [the present] case [sh]ould not become due until those prior obligations were

 7   satisfied.” 136 S. Ct. 627, 630-31 (2016). The Supreme Court disagreed, holding that the plaintiff

 8   must make the monthly filing-fee payments in the latter case simultaneously, not sequentially,

 9   with such payments in the earlier-filed cases. Id. at 631.
10          Accordingly, when the prison withdrew funds from Plaintiff’s inmate trust account to pay

11   his outstanding filing fees (which it did on February 1, 2020), it deducted exactly 20 percent of

12   his income from the preceding month (i.e., Plaintiff’s settlement proceeds after his restitution fine

13   and the related administrative fee were deducted, which equaled $550) for each of the four cases

14   in which he owed the filing fee (i.e., $110 for each case). (See Doc. 54 at 6; Doc. 55-2 at 2-3.)

15   This comports with section 1915(b) and the Supreme Court’s interpretation of the statute.

16          Based on the above, the Court does not find that Defendants committed any fraud,

17   misrepresentation, or other misconduct that would warrant vacating the parties’ voluntary

18   dismissal or the Court’s order closing this case. Cf. Keeling v. Sheet Metal Workers Int’l Ass’n,

19   Local Union 162, 937 F.2d 408, 410-11 (9th Cir. 1991) (“repudiation … or ‘complete
20   frustration’” of the parties’ settlement agreement provided justification for “vacating the court’s

21   … dismissal order” pursuant to Rule 60(b)). The Court therefore denies Plaintiff’s motion to

22   vacate the dismissal and reopen this case.

23              b. Motion to Enforce the Settlement Agreement

24          Defendants argue that “this Court no longer has jurisdiction of this case, and any dispute

25   Plaintiff may have with the settlement amount and restitution deduction, or with amounts that

26   were deducted from his inmate trust account thereafter, must be brought by way of a new action
27   in a court of proper jurisdiction.” (Doc. 55 at 1-2.) The Court agrees.

28   ///

                                                        5
     Case 1:18-cv-00525-DAD-JLT Document 58 Filed 08/07/20 Page 6 of 6


 1           “Federal courts are courts of limited jurisdiction. They possess only that power authorized

 2   by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

 3   (1994) “Federal courts have no inherent power to enforce settlement agreements entered into by

 4   parties litigating before them.” K.C. ex rel. Erica C. v. Torlakson, 762 F.3d 963, 967 (9th Cir.

 5   2014) (internal quotation marks and citations omitted). “Rather, courts have ancillary jurisdiction

 6   to enforce a settlement agreement only ‘if the parties’ obligation to comply with the terms of the

 7   settlement agreement ha[s] been made part of the order of dismissal—either by separate provision

 8   (such as a provision ‘retaining jurisdiction’ over the settlement agreement) or by incorporating the

 9   terms of the settlement agreement in the order.” Id. (quoting Kokkonen, 511 U.S. at 381).
10           The parties filed a stipulation of voluntary dismissal with prejudice pursuant to Federal

11   Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 52.) Neither Rule 41 “nor any provision of law

12   provides for jurisdiction of the court over disputes arising out of [the] agreement that produce[d]

13   the stipulation.” Kokkonen, 511 U.S. at 378. Moreover, the Court did not “embody the settlement

14   contract in its dismissal order or … retain jurisdiction over the settlement contract.” Id. at 381-82.

15   The Court also does not find an independent basis for federal jurisdiction, such as those provided

16   in Rule 60(b), as described in subsection a, supra. Consequently, any disputes regarding the

17   settlement agreement are essentially contract disputes. Id. at 381. Plaintiff’s claims regarding any

18   alleged breach of the parties’ contract, i.e., the settlement agreement, must be raised in a new

19   action in state court.
20   IV.     CONCLUSION

21           For the reasons set forth above, the Court DENIES Plaintiff’s motion to vacate the parties’

22   voluntary dismissal or enforce their settlement agreement (Doc. 54). This case remains closed and

23   no further filings will be accepted.

24
     IT IS SO ORDERED.
25

26       Dated:     August 7, 2020                              /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
27

28

                                                        6
